     CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Evamarie Mozey,                                      Case No. 0:18-cv-02845

           Plaintiff,

v.                                                       COMPLAINT

RMS-Recovery Management Services,
Inc.,
                                                 DEMAND FOR JURY TRIAL
            Defendant.


                                INTRODUCTION

1.   The United States Congress has found abundant evidence of the use of abusive,

     deceptive, and unfair debt collection practices by many debt collectors, and has

     determined that abusive debt collection practices contribute to the number of

     personal bankruptcies, to marital instability, to the loss of jobs, and to invasions

     of individual privacy. Congress wrote the Fair Debt Collection Practices Act to

     eliminate abusive debt collection practices by debt collectors, to ensure that

     those debt collectors who refrain from using abusive debt collection practices

     are not competitively disadvantaged, and to promote consistent State action to

     protect consumers against debt collection abuses.

2.   This action arises out of violations of the Fair Debt Collection Practices Act

     (“FDCPA”), 15 U.S.C. § 1692 et seq., by Defendant and its collection agents in




                                      -1-
     CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 2 of 11



     their illegal efforts to collect a consumer debt from Plaintiff.

                                  JURISDICTION

3.   Jurisdiction of this Court arises under 28 U.S.C. § 1331, and pursuant to 15

     U.S.C. § 1692k(d).

4.   Venue is proper in this District because the acts and transactions occurred here,

     Plaintiff resides here, and Defendant transacts business here.

                                      PARTIES

5.   Plaintiff Evamarie Mozey (hereinafter “Plaintiff”) is a natural person who

     resides in the County of Dakota, State of Minnesota, and is a “consumer” as

     that term is defined by 15 U.S.C. § 1692a(3).

6.   Defendant     RMS-Recovery        Management        Services,      Inc.   (hereinafter

     “Defendant”) is a collection agency and foreign company operating from an

     address located at 4200 Cantera Drive, Suite 211, Warrenville, Illinois 60555,

     and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

7.   Plaintiff has suffered an injury in fact that is traceable to Defendant’s conduct

     and that is likely to be redressed by a favorable decision in this matter.

                           FACTUAL ALLEGATIONS

8.   Defendant alleges that Plaintiff incurred a financial obligation that was

     primarily for personal, family or household purposes and is therefore a “debt”

     as that term is defined by 15 U.S.C. § 1692a(5), namely an alleged balance



                                      -2-
      CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 3 of 11



      for a student loan with the Department of Education.

9.    This debt was consigned, placed or otherwise transferred by the Department

      of Education to Defendant for collection from Plaintiff.

10.   On or around August 7, 2018, Defendant sent a collection letter to Plaintiff

      that demanded payment for this alleged debt, which was a “communication”

      in an attempt to collect a debt as that term is defined by 15 U.S.C. §

      1692a(2).

11.   Defendant’s August 7, 2018, collection letter provided, in pertinent part, the

      following account details:

            Account No.               1029310135
            Principal Bal.            $53,023.79
            Interest                  $5,835.73
            Penalty Charges           $0.00
            Fees & Costs              $14,326.41
            Current Balance           $73,185.93

12.   Defendant’s August 7, 2018, collection letter continued by stating, in relevant

      part, the following:

            This notice is from RMS-Recovery Management Services, Inc.
            (RMS). The U.S. Department of Education (ED), the current
            creditor and holder of your defaulted student loan or grant
            overpayment debt, has referred your account to Coast
            Professional, Inc. (Coast) for collection. Coast has authorized
            RMS, as a subcontractor, to act on their behalf to assist in the
            resolution of your account. ED has indicated your entire
            balance as indicated above is due and payable. As of the date of
            this letter, you owe the balance indicated above. Because of
            interest or other fees that may vary from day to day, the amount
            due on the day you pay may be greater. We do recognize that


                                     -3-
      CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 4 of 11



             many individuals may not be in the position to pay the entire
             balance in one payment. Therefore, RMS is committed to
             providing assistance to you in determining the best resolution to
             your obligation. Our consumer care staff is trained to discuss all
             available options for repayment of your debt.

13.   In response to Defendant’s August 7, 2018, collection letter, Plaintiff sent

      Defendant a letter regarding this alleged debt.

14.   On September 14, 2018, Plaintiff sent Defendant a letter notifying Defendant

      that she was refusing to pay this debt to Defendant.

15.   Plaintiff’s written refusal to pay acted as a request for Defendant to cease

      further communication with her pursuant to 15 U.S.C. § 1692c(c).

16.   Specifically, Plaintiff’s written refusal to pay stated:

             RE:    Account No. 1029310135

             Dear Sir or Madam:

             In regards to the above account, I have made a timely request for
             administrative review with the Department of Education, as well
             as a Request for Documents, and am awaiting their response. As
             such, I will not pay you for this debt, which has been disputed time
             and time again with the Department of Education. I will await a
             response from the Department of Education.

             Thank you, Evamarie Mozey.

             (Italic emphasis added).

17.   Plaintiff’s written refusal to pay was delivered to Defendant via US Certified

      Mail on September 17, 2018.




                                        -4-
      CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 5 of 11



      Illegal Attempt to Collect This Debt After Plaintiff’s Written Refusal to Pay

18.   On or around September 26, 2018, Defendant sent another collection letter to

      Plaintiff demanding payment for this alleged debt, which was a

      “communication” in an attempt to collect a debt as that term is defined by 15

      U.S.C. § 1692a(2).

19.   Defendant’s September 26, 2018, collection letter related to the same alleged

      student loan debt with account number 1029310135.

20.   Defendant’s September 26, 2018, collection letter also demanded payment in

      the amount of $73,830.33 and stated, in relevant part, the following:

             This notice is from RMS-Recovery Management Services, Inc.
             (RMS). The U.S. Department of Education (ED), the current
             creditor and holder of your defaulted student loan or grant
             overpayment debt, has referred your account to Coast
             Professional, Inc. (Coast) for collection. Coast has authorized
             RMS, as a subcontractor, to act on their behalf to assist in the
             resolution of your account. As of the date of this letter, you owe
             the balance indicated above. Because of interest or other fees that
             may vary from day to day, the amount due on the day you pay
             may be greater.

             Enclosed please find the documents that you have requested in
             regards to your student loans. Once you have reviewed the
             attached documents please give us a call so we may discuss your
             account.

21.   Despite the fact that Plaintiff did not make a request for documents from

      Defendant, Defendant’s September 26, 2018, collection letter was enclosed

      with four pages of loan documents.



                                       -5-
      CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 6 of 11



22.   Notably, despite having received Plaintiff’s written refusal to pay,

      Defendant’s September 26, 2018, collection letter demanded payment from

      Plaintiff for this same debt after Plaintiff specifically stated, in writing, that

      she refused to pay this alleged debt.

23.   Defendant’s September 26, 2018, collection letter did not advise Plaintiff

      that Defendant’s collection efforts were being terminated, nor did it notify

      Plaintiff that Defendant may invoke, or intends to invoke, specified

      remedies.

24.   Rather, Defendant ignored Plaintiff’s written refusal to pay and continued to

      collect this alleged debt from Plaintiff.

25.   Plaintiff clearly stated that she was refusing to pay this debt, pursuant to her

      right under 15 U.S.C. § 1692c(c).

26.   Defendant’s failure to cease communication with Plaintiff, after it received

      Plaintiff’s written refusal to pay, was an act done in violation of the FDCPA

      at 15 U.S.C. §§ 1692c(a)(1) and 1692c(c).

27.   Defendant’s continued collection of this debt by collection letter, after

      receiving Plaintiff’s written refusal to pay, deceived and misled Plaintiff to

      believe that Defendant still had the right to contact Plaintiff in an effort to

      collect this debt, in further violation of the FDCPA.

28.   The above-described collection communications from Defendant were



                                      -6-
      CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 7 of 11



      deceptive, misleading, unfair and illegal communications in an attempt to

      collect this alleged debt, all done in violation of numerous and multiple

      provisions of the FDCPA, including but not limited to 15 U.S.C. §§

      1692c(a)(1), 1692c(c), 1692e, 1692e(2), 1692e(5), 1692e(10), 1692f and

      1692f(1), amongst others.

                                       Summary

29.   The above-described collection communications made to Plaintiff by

      Defendant and the collection employees employed by Defendant, after

      Plaintiff specifically stated, in writing, that she refused to pay this alleged debt,

      were made in violation of numerous and multiple provisions of the FDCPA,

      including but not limited to all of the provisions of the FDCPA cited herein.

30.   These violations by Defendant were knowing, willful, and intentional, and

      Defendant did not maintain procedures reasonably adapted to avoid any such

      violations.

31.   The FDCPA provides Plaintiff with legally-protected consumer rights to

      prevent Plaintiff from being abused, deceived, misled, or otherwise treated

      unfairly by debt collectors.

32.   Defendant’s continued collection of this debt after receiving Plaintiff’s written

      refusal to pay, and its deception with regard to its ability to continue to collect

      this debt, were unfair and deceptive attempts to collect this debt, which



                                        -7-
      CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 8 of 11



      materially misled Plaintiff as to her legally-protected consumer rights to cease

      these communications and to be treated fairly, and which affected and

      frustrated Plaintiff’s ability to intelligently respond to Defendant’s continued

      collection efforts.

33.   Plaintiff suffered concrete and particularized harm because her legally-

      protected consumer rights under the FDCPA were violated by Defendant when

      it continued to contact her after receiving her written refusal to pay.

34.   Plaintiff has suffered actual damages as a result of Defendant’s illegal

      collection communications in the form of anger, confusion, frustration, and

      annoyance, amongst other negative emotions, in addition to her lost time.

                            Respondeat Superior Liability

35.   The acts and omissions of the individual employees and agents of Defendant,

      and the other debt collectors employed as agents by Defendant who

      communicated with Plaintiff as more further described herein, were committed

      within the time and space limits of their agency relationship with their

      principal, Defendant.

36.   The acts and omissions by these individuals and these other debt collectors

      were incidental to, or of the same general nature as, the responsibilities these

      agents were authorized to perform by Defendant in collecting consumer debts.

37.   By committing these acts and omissions against Plaintiff, these individuals and



                                       -8-
      CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 9 of 11



      the other debt collectors were motivated to benefit their principal, Defendant.

38.   Defendant is therefore liable to Plaintiff through the Doctrine of Respondeat

      Superior for the intentional and negligent acts, errors, and omissions done in

      violation of state and federal law by its collection employees, including but

      not limited to violations of the FDCPA in their attempts to collect this debt

      from Plaintiff.

                                TRIAL BY JURY

39.   Plaintiff is entitled to and hereby respectfully demands a trial by jury on all

      issues so triable. US Const. amend. 7. Fed. R. Civ. P. 38.

                              CAUSES OF ACTION

                          COUNT I
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                    15 U.S.C. § 1692 et seq.

40.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

41.   The foregoing acts and omissions of Defendant and its agents constitute

      numerous and multiple violations of the FDCPA including, but not limited

      to, each and every one of the above-cited provisions of the FDCPA, 15

      U.S.C. § 1692 et seq., with respect to Plaintiff.

42.   As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to

      actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an



                                      -9-
    CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 10 of 11



      amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3),

      from Defendant herein.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                           COUNT I.
   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. § 1692 et seq.

      • for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1)

         against Defendant and for Plaintiff;

      • for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2)(A) against Defendant and for Plaintiff;

      • for an award of costs of litigation and reasonable attorney’s fees pursuant

         to 15 U.S.C. § 1692k(a)(3) against Defendant and for Plaintiff; and

      • for such other and further relief as may be just and proper.

                                                Respectfully submitted,

                                                BARRY & HELWIG, LLC
Dated: October 3, 2018                          By: s/ Patrick J. Helwig
                                                Patrick J. Helwig, Esq.
                                                Attorney I.D. # 0391787
                                                2701 University Ave. SE, Suite 209
                                                Minneapolis, Minnesota 55414-3236
                                                Telephone: (612) 379-8800
                                                Facsimile: (612) 379-8810
                                                phelwig@lawpoint.com
                                                Attorney for Plaintiff


                                     -10-
     CASE 0:18-cv-02845-NEB-SER Document 1 Filed 10/03/18 Page 11 of 11



        VERIFICATION OF COMPLAINT AND CERTIFICATION

STATE OF MINNESOTA                )
                                  ) ss
COUNTY OF DAKOTA                  )

Pursuant to 28 U.S.C. § 1746, Plaintiff Evamarie Mozey, having first been duly
sworn and upon oath, verifies, certifies, and declares as follows:

1. I am a Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I
   believe that all of the facts contained in it are true, to the best of my knowledge,
   information and belief formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by
   existing law or by a good faith argument for the extension, modification, or
   reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose,
   such as to harass any Defendant(s), cause unnecessary delay to any
   Defendant(s), or create a needless increase in the cost of litigation to any
   Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set
   forth in it.
6. Each and every exhibit I have provided to my attorneys which has been attached
   to this Complaint is a true and correct copy of the original.
7. Except for clearly indicated redactions made by my attorneys where appropriate,
   I have not altered, changed, modified, or fabricated these exhibits, except that
   some of the attached exhibits may contain some of my own handwritten
   notations.

I declare under penalty of perjury that the foregoing is true and correct.


                 Ot!J
Executed on - - -P b P IL
                   -- - -                3
                Month                    Day         Year

                  /1     .. .
                                  .
             Signature




                                         -11-
